 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Machinists and AerospaceWorkers, San Francisco Lodge No.68, AFL-CIO(WestWinds,Inc.)and Kaj Kling.Case 20-CB-2629July 31, 1973DECISION AND ORDERBY MEMBERSFANNING,KENNEDY,AND PENELLOOn December 20, 1972, Administrative Law JudgeStanley Gilbert issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedlimited cross-exceptions and resubmitted its brief tothe Administrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the Administrative LawJudge's rulings, findings, and conclusions only to theextent consistent herewith.The Administrative Law Judge found that Respon-dent in contravention of the collective-bargainingagreement and for arbitrary, irrelevant, invidious, orunfair reasons demanded that West Winds' employeeKaj Kling, who is also a member of Respondent, re-turn to work from an Employer-granted 5-monthleave of absence as a new employee, and thereby vio-lated Section 8(b)(1)(A) and (2) of the Act. For rea-sons hereinafter set forth, we disagree.The essential facts found by the AdministrativeLaw Judge are not in dispute and can be summarizedas follows:Respondent is the exclusive collective-bargainingrepresentative of all machinists employed by WestWinds, Inc., herein the Employer. At all times materi-al herein, Respondent and the Employer have beenparties to a collective-bargaining agreement, the latestof which is effective from July 7, 1971, to June 30,1974.' In June 1971, Kling, without previously con-sulting the Union, asked the Employer for a 2-monthleave of absence to extend his vacation period so thathe could go to Alaska to investigate the possibility ofbuying a partnership in the salmon fishing business.The Employer's vice president, Rybensky, grantedThe contract provides in relevant part "[an] employee shall lose hisseniority rights for any of the following reasons voluntary termination,discharge for cause,failure to report from layoff within three working days" The contract contains no provision with regard to leaves of absenceKhng's oral request but asked him to put it in writingwhich was done prior to Kling's departure on June 5.Shortly thereafter, Respondent's shop steward, Da-mon, stated to Rybensky that he objected to Kling'sreturn to the job with full seniority. Rybensky dis-agreed with Damon and said that the Company ex-pected Kling to come back with his full seniority.'On or about July 20, Kling returned from Alaskaand called the Employer for an extension of his leaveof absence until August 15. The Employer granted hisrequest but asked him to put his request in writing,whichhedid.Again,Damon questioned theEmployer's authority to grant an extension of Kling'sleave of absence, and the Employer again notifiedRespondent's financial secretary, Ferguson, about theextension.' On August 14, Kling's wife called the Em-ployer to request a second extension, which was grant-ed provided Kling submit the request in writing andbe available if needed. Kling supplied a written re-quest and on September 7 the Employer separatelynotified Kling and the Union confirming the exten-sion to October 25.In mid-October Damon had a conversation withRespondent's business representative,Barnes, inwhich Damon told him that the men in the unit didnot approve of Kling's leave of absence, and that he,Damon, did not believe it was right for Kling to re-ceive a leave of absence to go fishing or to buy intoa fishing fleet. Thereafter Barnes and Damon metwith Rybensky, and Barnes stated that Kling wouldhave to come back to West Winds as a new employeesince he had voluntarily quit his job. Rybensky dis-agreed arguing that the contractwas silent on leavesof absence. In an October 22 letter to the Employer,Barnesmodified his objection to Kling's return fromthe leave of absence with his full seniority, contendingthat although the original grant of the leave of ab-sence may have been proper the two extensions of theoriginal leave of absence were improperly granted.On October 24, Kling called the Employer aboutreturningto work the next day. Rybensky told Klingabout Respondent's position and told him that heshould go back to the union hall and find out "howhe stood down there before he came back here andhad difficulties down there." The next day Kling metwithBarneswho said he would check into the matter.On October 28, Barnes notified the Employer, who inturn notified Kling, that it was all right for Kling toreturn to work with his full seniority. However, laterin the day, Barnes called Kling at home and told himthat his decision had been reversed by Respondent's2On June 7, the Employer, in a departurefrom its past practice,notifiedthe Unionthat a leave of absence had been granted to Kling3Although Fergusonsaid that the Employer'sextension of the leave ofabsence was a bad idea,he did not attempt to forbid itor state that unionapproval was required205 NLRB No. 26 MACHINISTSLOCAL 68133business representative, Jensen. Thereafter, Respon-dent continued to maintain its position that Klingwould have to return to work without his accumulatedseniority, and Kling chose not to return to work as arehire without seniority. On June 23, 1972, the Unionsent a letter to the Employer stating that effectiveJune 26 Kling could return to work with his full sen-iority.From the foregoing facts, the Aministrative LawJudge found that by informing Kling that his returnto work with full seniority was subject to the Union'sapproval, the Employer acceded to the Union's de-mand that Kling could only return as a new hire with-out seniority.He concluded that this actionconstituted a constructive discharge caused by theUnion in violation of Section 8(b)(2) and 8(b)(1)(A).Respondent contends that its action was not arbitraryand that there is no evidence of animosity, threats, orcoercion.We agree with Respondent's contention.Initially,we note that Respondent's position to-ward Kling's leave of absence and the twoextensionsthereof is not inherently unreasonable,since a unionhas a legitimate concern in protecting the relative sen-iority and job security of unit employees who remainon the job during a fellow employees' protracted leaveof absence. In collective bargaining, unions frequent-ly demand joint consultation and/or agreement be-tween the company and the union on an initial grantof personal leaves of absence and on anyextensionthereof.4 The reason a union seeks to limit leaves ofabsence is that any employee on leave retains an abso-lute right to return to his old job and also often accu-mulates,during the leave, seniority and other jobrights.When he returns to the unit, usually to his ownjob, he bumps out the employee who has been tempo-rarily assigned to his job during his leave; also, he hasbeen accumulating seniority and thus acquiring supe-rior rights to other employees who may have beenhired during his leave and been actively at work whilehe was out on personal business. Thus, a too liberalpolicy of granting or extending leaves of absence forpersonal reasons infringes to a degree on the job rightsof other working unit employees in terms of theirrelativeseniority and job security.In thiscase the contractis silent asto the grantingof leaves of absence, thus leaving forad hocresolutionany disputes with respect to such leaves. When theEmployer continued to extend Kling's leave of ab-sence without prior consultation with the Union, theUnion, not unreasonably, protested the decision sincethe Employer, by unilaterally continuing to extendsuch leaves, was, at least arguably, adversely affectingthe conditions of employment of the unit employeeswho had remained at work. By the time Kling re-turned to his job he had been gone for 5 months. Hehad never personally notified the Unionas to hiswhereabouts or as to his intentions to return to his job.In these circumstances the Union's noncoercive exhi-bition of concern over the Employer's unilateral ex-tensions of Kling's leave of absence was not anarbitrary or frivolous position for it to takes In theabsence of evidence of improper motivation, there-fore, we can only conclude that Respondent was act-ing out of a legitimate concern for the other unitemployees and that its action in taking its positionwas not arbitrary, irrelevant, or invidious. Therefore,as we find that the Respondent's demand that Klingreturn to work as a new hire at the bottom of thesenioritylistwasmotivated by legitimate consider-ations, we conclude that Respondent has not violatedSection 8(b)(1)(A) and (2) of the Act.Accordingly, we shall dismiss the complaint in itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.4 In fact some of Respondent's other waterfront agreements require priornotice to the Union5 In that regard,we note that the Union did not threaten or take anycoercive action towards enforcing its asserted positionDECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Administrative Law Judge: Based upona charge filed by Kai Kling on March 14, 1972, the com-plaint herein was issued on June 27, 1972. The complaintalleges that International Association ofMachinists andAerospace Workers, San Francisco Lodge No. 68, AFL-CIO, hereinafter referred to as the Union or Respondent,violated Section 8(b)(2) and (1)(A) of the Act. Respondent,by its answer,' denies that it committed the unfair laborpractice alleged in said complaint.Pursuant to notice a hearing was held in San Francisco,California, on September 26, 1972, before me duly designat-ed as Administrative Law Judge. Appearances were enteredon behalf of the General Counsel and Respondent, andbriefs were received from said parties on November 8, 1972.Upon the entire record in this case and from my observa-tion of the witnesses as they testified, I find the following:1Respondent was permitted to amend its answer to allege as an affirmativedefense that Kling "had not exhausted his internal remedies"It appearsfrom the record that the remedies referred to were thoseprovidedunder thegrievance procedure set forth in the collective-bargaining agreement. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERINVOLVEDleft on his leave of absence in early June, he was serving asa leadman and held top seniority at West Winds, except forthe job steward. Shortly before he was granted his leave ofabsence, he informed his superiors, Robert Rybensky, vicepresident and operation manager of West Winds, and Jo-seph Brewster, president and general manager of said Com-pany, that he wanted to go to Alaska for approximately 2months to investigate the possibility of buying a partnershipin the salmon fishing business and, sincehe had only 3weeks vacation due him, he was told that he could have aleave of absence for that period. He was asked by Brewsterto put his request in writing which he did, and his last dayof work before he left on his leave was June 5.On June 7, Rybensky notified the Union by letter ad-dressed to William Ferguson, financial secretary of the Re-spondent, that a leave of absence had been granted to Kling.Shortly after Kling went on leave, the shop steward, GeorgeDamon, stated to Rybensky that he objected to Kling'sreturn to the job with seniority. It is not clear whether hisobjection prompted the notification to the Union on June7. It further appears that at the time Damon voiced hisobjection to Kling's returning with seniority from leave,Rybensky told him that he disagreed with him and that theCompany expected Kling to come back to his job with fullseniority.Kling returned from Alaska on about July 20 or 22 andcalledWest Winds to obtain an extension of his leave ofabsence until August 15 which request was granted. He was,however, told to put his request in writing. It appears that,at about thistime,Damon again questioned the Company'sauthority to grant an extension of Kling's leave and Brew-ster asked Damon to show him where the agreement provid-ed that he did not have the right to grant leave, whichDamon was unable to do. It is noted at this point that thereis no provision in the agreement with respect to the matterof the Employer's authority to grant leave or the Union'sauthority to approve or disapprove it, but rather the agree-ment is devoid of any reference to leaves of absence.On August 14, Kling's wife called West Winds to requesta second extension of Kling's leave which request was grant-ed with the provision that he be available if needed. It wasrequired, however, that he put the request in writing whichhe did by letter dated August 16. A second letter to WestWinds requesting the extension of leave was sent on August20 at the suggestion of West Winds. After the letter ofAugust 16 was received, Rybensky notified Ferguson bytelephone of the second extension and Ferguson requestedthat he send the Union a letter with respect tograntingKling the second extension which Rybensky did by letterdated September 7. Also on September 7, Rybensky sentKling a letter approving his extension until October 25.Except for the objections of Damon, the job steward, theRespondent made no objection to the leaveand extensionsgranted Kling until the middle of October. In the middle ofOctober, Joseph Barnes, business representative of Respon-dent, had a conversation with Damon in which Damon toldhim that the men did not approve of Kling's leave of ab-sence, that he did not believe it was right for Kling to receivea leave of absence "to go fishing or to buy intoa fishingfleet." Barnes then met with Brewster, Rybensky, and Da-mon and at the meeting he stated that Kling would have toWest Winds, Inc., a California corporation with a placeof business in San Francisco, California, has at all timesmaterial herein been engaged in the business of repairingmarine and industrial products. During the year precedingthe issuance of the complaint, it, in the course and conductof its business operations, provided services in excess of$50,000 directly to customers located outside the State ofCalifornia.As is admitted by Respondent, West Winds is, and at alltimes material herein has been, an employer engaged incommerce and in operations affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDAs is admitted by Respondent, it is a labor organizationwithin the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICEThe followingallegationshave been admitted by the Re-spondent and it is found as follows:At all times material herein, Respondent has beenthe exclusive representative, for the purposes of collec-tive bargaining,of all inside and outside machinists,machinists helpers, and apprentices, including machin-ist leadmen, employed at West's San Francisco facility;but excluding all other employees, guards, watchmen,professional employees, office and clerical employees,quartermen,assistant foremen,ship superintendents,and all other supervisors as defined in the Act.At all times material herein, Respondent and Westhave been parties to a collective bargaining agreement,the latest of which is effective by its terms from July 7,1971 through June 30, 1974, coveringall employees inthe unit described above.The unfair labor practice alleged in the complaint is thatRespondent "for arbitrary, irrelevant, invidious or unfairreasons, has failed, and is failing, in its duty of fair represen-tation of employees" in the above-described unit, of whichKling is a member, "by demanding that Kling be denied hisseniority rights in contravention of the collective bargainingagreement" applicable to the aforesaidbargaining unit.Respondent's conduct with regard to his seniority rightsarose as a result of his having been granted a leave and twoextensions thereof by his employer, West Winds.There is no dispute as to the material facts in this proceed-ing and the findings hereinbelow are based upon uncon-tradicted and credited testimony as well as the exhibitsreceived in evidence.Kling was employed by West Winds as a machinists fromFebruary 1961 until about October 25, 1971, at which timehe was to report back to work from leave. At the time Kling MACHINISTS LOCAL 68return to West Winds as a "new employee" on the basis that"he had to be considered a voluntary quit." Rybensky re-plied that it was the Company's position that Kling couldreturn with full seniority.By letter dated October 22, Barnes wrote to West Windsas follows:Iam writing this to inform you of the IAM & AWLodge 68's position in the matter ofre-hiringof BrotherKaj Kling.We find that on June 7, 1971 you sent a letter, ad-dressed to William Ferguson, stating that Brother KajKling had been granted a leave of four to six weeks. Webelieve that up to this point, this was proper.However, we find that after Brother Kai Kling hadcompleted his business, he asked for an extension ofthis leave of absence to complete another project,which had nothing to do with the first instance.Also,no notice of such an extension was sent to or approved byLodge 68, IAM & A W, as providedin theAgreementcovering leaves of absence.2Therefore, Brother Kaj Kling overstayed his originalleave of absence 3 andif re-hired,must go to the bottomof the seniority list. [Emphasis supplied.]On about October 24, Kling called Rybensky to de-termine whether he was to return to work on October 25since he thought that October 25 was a holiday. Rybenskyinformed him that the 25th was not a holiday at WestWinds, but that he had received a letter from the Unionobjecting to Kling's return to work with full seniority (theabove-quoted letter of October 22). This was the first notifi-cation received by Kling that the Union objected to eitherhis original leave of absence or the twoextensionsthereof.Rybensky told Kling "that he should go to the union halland find out how he stood down there before he came backhere and had difficulties down there." Either in his conver-sation with Kling on October 24 or on the following day,October 25, Rybensky told Kling "to come back [to workatWest Winds]oncehe's cleared with the union hall,thatwhatever they said would be right, or subject to their approval. "[Emphasis supplied.]On October 25, Kling went to the union hall to see if hecould get the matter of his seniority straightened out andhad a conversation with Barnes, who told him that he wouldcheck into the matter. On October 28, Kling received a callfrom West Winds informing him that it had been notifiedby Barnes that Kling could return to work with full seniorityrights. Later in the day, however, Kling received a call fromBarnes,who told him that he could not go back to work with2As noted hereinabove, there is no such provision3This appears to be the first time the issue that Kling overstayed hisoriginal leave was raisedby theRespondent and it appears that the claim thatKling overstayed his original leave is predicated on lack of notice to, orapproval by, the Union of the extension of his original leave. As set forthhereinbelow,the Union later claimed he overstayed his original leave becausehe did not request an extension before his original leave expired.135full seniority rights, that his earlier decision to permit himto do so had been reversed by Stanley Jensen, the directingbusiness representative of the Union. Within the next fewdays Kling met with Barnes and Jensen at which meetingshe was unable to persuade the Union to reverse its positionthat he could not return to work with full seniority.On November 1, West Winds replied to the above-men-tioned letter it received from Barnes (dated October 22) inwhich West Winds informed the Union that it "expects Mr.K. Kling's return with full seniority rights." By letter (signedby Barnes) dated November 2, the Union replied to WestWinds' letter as follows:Brother Kling was in our office this morning meetingwith Stanley Jensen and myself. We are in agreementon the original leave of absence, which was grantedfrom June 1, covering from four to six weeks, whichwould have expired approximately around July 15th.The period from July 15th to August 20th is theperiod we are in disagreement. We feel that BrotherKling should have reported back to work at the end ofthe six week period and since he failed to do so, hejeopardized his seniority stand [sic] by failing to requestan extension of his original leave of absence before itexpired 4It appears that Kling refused to return to work as a "re-hire" without his previous seniority and it was not until June23, 1972, that the Union sent a letter to West Winds statingthat, effective on June 26, 1972, Kling could return to workwith his full seniority rights. Kling testified, without contra-diction, and his testimony is credited, that because of thework assignment practice at West Winds his loss of senioritywould have made a difference in his earnings of from $6,000to $10,000 a year. Obviously the loss of seniority would havealso affected Kling's job security under the contract withrespect to layoffs.There is no evidence of any area practice of control bythe Union over leaves of absence which would have beenapplicable to West Winds and its employees. As stated here-inabove, the contract between the Union and West Windswas completely silent on the subject matter of leaves. Fur-ther, the record discloses that it had not been the practiceforWest Winds to consult with the Union about the grant-ing of leaves and it appears that Kling's situation is the onlyone in which the Union has taken the position that it hasthe authority to approve or disapprove leaves granted toemployees covered by the Water Front Agreement (includ-ing West Winds' employees). It further appears that Klingdid not know, nor could he reasonably have known, that theUnion had any authority over granting leave or that therewas any requirement it be notified of his taking a leave. Italso appears that West Winds did not believe, nor did itThe record will not support a finding that Kling failed to request anextensionbefore his original leave expired Kling's testimonyis credited thathe was granted leave for 2 months. It appears that the "sixweek period"referredto thelength of the fishing season mentioned in his letterrequestingleave and not to the period of his leave It appears that West Winds did notconsider that he had overstayed his leave. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave any reasonable grounds for believing, it was requiredto obtain the Union's approval of leaves it granted or exten-sions thereof.It is found that by informing Kling that his return to workwith full seniority was subject to the Union's approval WestWinds acceded to the Union's insistence that he could onlyreturn to work as a "new hire" without seniority. In view ofthe circumstances, this, in my opinion, constituted a con-structive discharge (or a discharge with only a conditionaloffer of reinstatement) which was caused by the Union inviolation of Section 8(b)(2) and (1)(A) of the Act.MirandaFuel Company, Inc.,140 NLRB 181.5With respect to the affirmative defense raised by Respon-dent, it is, as construed from statements made byRespondent's representative and its brief, that the Boardshould defer to the grievance procedure provided in thecollective-bargaining agreement between West Winds anditself. In its brief, Respondent refers to the "Collyer doc-trine" 6 as the basis of its said defense. Said doctrine hasbeen applied primarily to Section 8(a)(5) violations and insome limited cases to discriminations under Section 8(a)(3)of the Act. However, said doctrine is not applied in casessuch as the instant case where the position and interests ofthe Union are diametrically opposed to those of the discri-5In the cited case (in which the facts are very similar to the facts in theinstantproceeding) the repondent union therein sought to reduce the seniori-ty of an employee, a member of the bargaining unit represented by the union,for a reason not authorized by the applicable collective-bargaining agree-mentIn itsDecision the Board statedMoreover, apart from the invalidity under the Act of the Union'sexercise of an arbitrary power against an employee to affect his employ-ment status,theUnion's actions herein may also, in our opinion, beconsidered as differing little if at all from a union's enforcement of itsown rules Thus, as there was nothing in the contract which compelleda loss of seniority for an early departure, the Union's insistence can betaken, in the circumstances, as nothing more than an arbitrary imposi-tion of anex post factorule of its own making, and its alleged breachby[the employee] resulted in a discriminatory reduction of hissenioritystatus notsanctioned by Section 8(a)(3) of the Act [Footnoteomitted]Idat 188, 189Accordingly, because the Union caused Miranda to discriminateagainst[the employee], and the discrimination had a foreseeableeffect of encouraging union membership within the meaning of theSupreme Court'sRadio Officersdecision, and because such discrimina-tion was in violation of the outstanding contract and was otherwisearbitrary and without legitimate purpose, we find that the Union therebyviolated Section 8(b)(l)(A) and (2) of the Act and that Miranda therebyviolated Section 8(a)(I) and (3) [Footnote omitted ]Idat 190Inasmuch as West Winds was not made a Respondent herein there is nofinding against it that it violated Section 8(a)(3) and (1) of the Act6 Collyer InsulatedWire,192 NLRB 837minatee.Kansas Meat Packers,198NLRB No. 2. Thus,there is no merit to the affirmative defense raised by Re-spondent. If the Board were to defer to the grievance proce-dure under the contract, the Union could not be expectedto fairly represent Kling To do so it would be required tomaintain a position that its conduct with respect to Klingwas not justified, and West Winds, as Kling's employer,would be under no obligation to represent Kling in thegrievance procedure.IV THE EFFECT OF THE UNFAIR LABORPRACTICE UPON COMMERCEThe unfair labor practice of Respondent set forth in sec-tion III, above, occurring in connection with the operationsof the employer, described in section I, above, has a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several states, and tends to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V THE REMEDYIt having been found that the Respondent has engaged inan unfair labor practice, it will be recommended that Re-spondent be ordered to cease and desist therefrom and takecertain affirmative action deemed necessary to effectuatethe policies of the Act.Ithaving been found that Respondent caused WestWinds to constructively discharge Kai Kling, it will be rec-ommended that Respondent be ordered to make him wholefor any loss of pay he may have suffered as a result of hisaforesaid discharge in the manner set forth in F.W. Wool-worth Company,90 NLRB 289, 291-293, together with 6percent interest thereon in accordance withIsis Plumbing &Heating Co.,138 NLRB 716.7Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.West Winds, Inc., is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.2.Respondent is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent violated Section 8(b)(2) and (1)(A) of theAct by causing the constructive discharge of Kai Kling onOctober 25, 1971[Recommended Order omitted from publication.]7There is no provision recommended that Respondent be ordered to in-form West Winds that it can restore Kling to his former job with his formerseniority, since, as noted hereinabove, the Respondent has already done soby letter dated June 23, 1972